        Case 1:11-cr-00358-ELH Document 589 Filed 08/03/20 Page 1 of 15



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

   UNITED STATES OF AMERICA,

       v.
                                                        Criminal Action No. ELH-11-358
   MAURICE HARDY,
     Defendant

                                      MEMORANDUM

       On May 21, 2020, Maurice Hardy, through counsel, filed an “Emergency Motion For

Compassionate Release Pursuant To 18 U.S.C. § 3582(c)(1)(A)(i).” ECF 577. The motion is

supported by a memorandum of law (ECF 579) (collectively, the “Motion”) and eight exhibits.

ECF 579-1 to ECF 579-8. The government has responded (ECF 582) and submitted one exhibit.

ECF 582-1. Hardy filed a reply. ECF 585. The Court subsequently received correspondence

from the defendant. See ECF 587.

       No hearing is necessary to resolve the Motion. For the reasons that follow, I shall grant

the Motion.

                                      I.    Background

       On June 29, 2011, a grand jury sitting in the District of Maryland returned an indictment

against Hardy and two others, charging them with conspiracy to distribute cocaine, in violation

of 21 U.S.C. § 841(a)(1) and 18 U.SC. § 846. ECF 1. A four-count Superseding Indictment was

filed on September 14, 2011, against Hardy and eight others. ECF 44. As to Hardy, he was

charged in Count One with conspiracy to distribute one kilogram or more of heroin, five

kilograms or more of cocaine, and an unspecified quantity of cocaine base, in violation of 21

U.S.C. § 846. Id. Count Two charged Hardy with possession with intent to distribute 500 grams

or more of cocaine on June 29, 2011, in violation of 21 U.S.C. § 841(a)(1). Id.
        Case 1:11-cr-00358-ELH Document 589 Filed 08/03/20 Page 2 of 15



       Pursuant to a Plea Agreement (ECF 309), Hardy entered a plea of guilty on March 19,

2013, to Count One of the Superseding Indictment. ECF 306. The plea was tendered pursuant to

Fed. R. Crim. P. 11(c)(1)(C), by which the parties agreed to a term of 192 months’ imprisonment

as the appropriate disposition. Id. ¶ 10.

       The Plea Agreement included a factual stipulation. See ECF 309 at 9-12. According to

the stipulation, from 2009 through June 29, 2011, Hardy conspired with others to distribute

heroin, cocaine, and cocaine base. Id. A search of the defendant’s residence on June 29, 2011,

led to the recovery of a loaded 9mm Glock handgun, ammunition, and over $10,000 in U.S.

currency. Id. at 12. Moreover, defendant admitted that it was foreseeable to him that he and his

co-conspirators would distribute more than 15 kilograms of cocaine and more than one kilogram

of heroin. Id. ¶ 12.

       In addition, through authorized wiretaps, defendant was heard on June 25, 2011,

discussing an impending shooting. Id. ¶ 20. About an hour after that call, shots were fired

outside of the target’s residence in Salisbury, Maryland, and a vehicle was struck multiple times.

Id.

       According to the Presentence Report (“PSR,” ECF 324), Hardy had a final offense level

of 33. Id. ¶ 33. And, he had a Criminal History Category of V. Id. ¶ 48. Accordingly, Hardy’s

advisory guidelines called for a sentence ranging from 210 to 262 months of incarceration. Id.

¶ 58. Also relevant here, the PSR notes that Hardy weighed approximately 260 pounds and

reported taking medication for high blood pressure and high cholesterol. Id. ¶ 70.

       Sentencing was held on May 14, 2013. ECF 334. Pursuant to the Plea Agreement, the

Court sentenced Hardy to 192 months’ imprisonment.            ECF 335 (Judgment); ECF 349

(Amended Judgment). The sentence dates to defendant’s arrest on June 29, 2011. ECF 324 at 1.



                                                2
        Case 1:11-cr-00358-ELH Document 589 Filed 08/03/20 Page 3 of 15



       By Order of July 12, 2016 (ECF 486), this Court denied defendant’s first motion for a

sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 782 to the United States

Sentencing Guidelines. ECF 470. Thereafter, the Court denied Hardy’s Motion to Vacate (ECF

440) by Memorandum and Order of September 16, 2016. ECF 496; ECF 497. Hardy filed a

second motion for a reduced sentence pursuant to Amendment 782 on April 17, 2019. ECF 553.

By Order of May 10, 2019, the Court reduced Hardy’s sentence from 192 months to 168 months’

imprisonment. ECF 561.

       Defendant is now 44 years of age. ECF 579-2. He has served about 110 months of his

sentence, i.e., more than nine years. Hardy is presently incarcerated at the minimum-security

satellite camp at FCI Schuylkill in Pennsylvania. ECF 579 at 2. He has a projected release date

of September 8, 2023. ECF 579-8.

       On April 3, 2020, Hardy requested compassionate release from the Warden of FCI

Schuylkill. ECF 579-6. The request was denied on April 16, 2020. ECF 582-1. Thereafter, on

May 21, 2020, Hardy, through counsel, asked this Court for compassionate release. ECF 577.

       Additional facts are included, infra.

                                  II.   Standard of Review

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United

States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395

(4th Cir. 2019). But, “the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011). One such exception is when the modification is

“expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495.

       Commonly termed the “compassionate release” provision, 18 U.S.C. § 3582(c)(1)(A)(i)



                                               3
        Case 1:11-cr-00358-ELH Document 589 Filed 08/03/20 Page 4 of 15



provides a statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part

of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only

upon a motion by the Director of the BOP. See Pub. L. No. 98-473, § 224(a), 98 Stat. 2030

(1984). Thus, a defendant seeking compassionate release had to rely on the BOP Director for

relief. See, e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-67 (11th Cir. 2018);

Jarvis v. Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va. Dec. 18, 2008)

(denying motion for compassionate release because § 3582 “vests absolute discretion” in the

BOP).

        However, for many years the safety valve of § 3582 languished. BOP rarely filed

motions on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See

Hearing on Compassionate Release and the Conditions of Supervision Before the U.S.

Sentencing Comm’n 66 (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of

Justice) (observing that, on average, only 24 inmates were granted compassionate release per

year between 1984 and 2013).

        In December 2018, Congress significantly amended the compassionate release

mechanism when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat.

5239 (2018). As amended by the FSA, 18 U.S.C. § 3582(c)(1)(A) permits a court to reduce a

defendant’s term of imprisonment “upon motion of the Director of [BOP], or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of

the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility,” whichever occurs first. So, once a

defendant has exhausted his administrative remedies, he may petition a court directly for

compassionate release.



                                                4
           Case 1:11-cr-00358-ELH Document 589 Filed 08/03/20 Page 5 of 15



       Under § 3582(c)(1)(A), the court may modify the defendant’s sentence if, “after

considering the factors set forth in section 3553(a) to the extent that they are applicable,” it finds

that

       (i) extraordinary and compelling reasons warrant such a reduction;

       (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
       pursuant to a sentence imposed under section 3559(c), for the offense or offenses
       for which the defendant is currently imprisoned, and a determination has been
       made by the Director of the Bureau of Prisons that the defendant is not a danger to
       the safety of any other person or the community, as provided under section
       3142(g);

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .

       Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), Hardy

must demonstrate that (1) “extraordinary and compelling reasons” warrant a reduction of his

sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) countenance a reduction; and (3) the

sentence modification is “consistent” with the policy statement issued by the Sentencing

Commission in U.S.S.G. § 1B1.13.             The defendant, as the movant, bears the burden of

establishing that he is entitled to a sentence reduction under § 3582. See United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013).

                                      III.     COVID-191

       Defendant filed his Motion while the nation is “in the grip of a public health crisis more

severe than any seen for a hundred years.” Antietam Battlefield KOA v. Hogan, CCB-20-1130,

___ F. Supp. 3d ___, 2020 WL 2556496, at *1 (D. Md. May 20, 2020). That crisis is COVID-




       1
           The Court may take judicial notice of matters of public record. See Fed. R. Evid. 201.


                                                   5
           Case 1:11-cr-00358-ELH Document 589 Filed 08/03/20 Page 6 of 15



19.2 The World Health Organization declared COVID-19 a global pandemic on March 11, 2020.

See Seth v. McDonough, PX-20-1028, 2020 WL 2571168, at *1 (D. Md. May 21, 2020).

       The judges of this Court “have written extensively about the pandemic.” United States v.

Williams, PWG-19-134, 2020 WL 3073320, at *1 (D. Md. June 10, 2020) (collecting cases).

Therefore, it is not necessary to recount in detail the “unprecedented nature and impact” of the

pandemic. Id.

       That said, the COVID-19 pandemic is the worst public health crisis that the world has

experienced since 1918. See United States v. Hernandez, ___ F. Supp. 3d ___, 2020 WL

1684062, at *3 (S.D.N.Y. Apr. 2, 2020) (“The COVID-19 pandemic . . . . presents a clear and

present danger to free society for reasons that need no elaboration.”). Indeed, the pandemic “has

produced unparalleled and exceptional circumstances affecting every aspect of life as we have

known it.” Cameron v. Bouchard, LVP-20-10949, 2020 WL 2569868, at *1 (E.D. Mich. May

21, 2020), stayed, ___ Fed. App’x ___, 2020 WL 3100187 (6th Cir. June 11, 2020). And, the

Court must underscore that the virus is highly contagious. See Coronavirus Disease 2019

(COVID-19), How COVID-19 Spreads, CTRS. FOR DISEASE CONTROL & PREVENTION (Apr. 2,

2020), https://bit.ly/2XoiDDh.

       Many people who are stricken with the virus experience only mild or moderate

symptoms. But, the virus can cause severe medical problems as well as death, especially for

those in “high-risk categories . . . .” Antietam Battlefield KOA, 2020 WL 2556496, at *1

(citation omitted). As of August 3, 2020, COVID-19 has infected about 4.5 million Americans




       2
         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
coronavirus disease 2019, commonly called COVID-19. Antietam Battlefield, 2020 WL at
2556496, at *1 n.1 (citation omitted).

                                               6
        Case 1:11-cr-00358-ELH Document 589 Filed 08/03/20 Page 7 of 15



and caused over 150,000 deaths in this country. See COVID-19 Dashboard, THE JOHNS HOPKINS

UNIV., https://bit.ly/2WD4XU9 (last accessed Aug. 3, 2020).

       Unfortunately, there is currently no vaccine, cure, “or proven effective treatment” that is

available. Antietam Battlefield KOA, 2020 WL 2556496, at *1 (citation omitted). Moreover,

according to the Centers for Disease Control and Prevention (“CDC”), certain risk factors

increase the chance of severe illness. Those risk factors initially included age (over 65); lung

disease; asthma; chronic kidney disease; serious heart disease; obesity; diabetes; liver disease;

and a compromised immune system. See Coronavirus Disease 2019 (COVID-19), People Who

Are at Risk for Severe Illness, CTRS. FOR DISEASE CONTROL & PREVENTION (May 14, 2020),

https://bit.ly/2WBcB16.

       On June 25, 2020, the CDC revised its guidance. Then, on July 17, 2020, to reflect the

most recently available data, the CDC again revised its guidance as to medical conditions that

pose a greater risk of severe illness due to COVID-19. See People of Any Age with Underlying

Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION (July 17, 2020),

https://bit.ly/38S4NfY. According to the CDC, the factors that increase the risk include cancer;

chronic kidney disease; COPD; being immunocompromised; obesity, where the body mass index

(“BMI”) is 30 or higher; serious heart conditions, including heart failure and coronary artery

disease; sickle cell disease; and Type 2 diabetes.

       The CDC has also created a second category for conditions that “might” present a risk for

complications from COVID-19. The factors that might increase the risk include cerebrovascular

disease, hypertension, pregnancy, liver disease, cystic fibrosis, neurologic conditions, a

compromised immune system, smoking, and Type I diabetes. See id. Moderate to severe asthma

is an underlying medical condition that was moved to the new category by the CDC; it is now



                                                 7
         Case 1:11-cr-00358-ELH Document 589 Filed 08/03/20 Page 8 of 15



identified as a condition that “might” put an individual at higher risk for COVID-19

complications. See id.

       Thus far, the only way to slow the spread of the virus is to practice “social distancing.”

See Coronavirus Disease 2019 (COVID-19), How to Protect Yourself & Others, CTRS. FOR

DISEASE CONTROL & PREVENTION, https://bit.ly/3dPA8Ba (last accessed May 21, 2020). Social

distancing is particularly difficult in the penal setting, however. Seth, 2020 WL 2571168, at *2.

Prisoners have little ability to isolate themselves from the threat posed by the coronavirus. Id.;

see also Cameron, 2020 WL 2569868, at *1. They are not readily able to secure safety products

on their own to protect themselves, such as masks and hand sanitizers.              Consequently,

correctional facilities are especially vulnerable to viral outbreaks and ill-suited to stem their

spread. See Coreas v. Bounds, TDC-20-0780, 2020 WL 1663133, at *2 (D. Md. Apr. 3, 2020)

(“Prisons, jails, and detention centers are especially vulnerable to outbreaks of COVID-19.”); see

also Letter of 3/25/20 to Governor Hogan from approximately 15 members of Johns Hopkins

faculty at the Bloomberg School of Public Health, School of Nursing, and School of Medicine

(explaining that the “close quarters of jails and prisons, the inability to employ effective social

distancing measures, and the many high-contact surfaces within facilities, make transmission of

COVID-19 more likely”); accord Brown v. Plata, 563 U.S. 493 519-20 (2011) (referencing a

medical expert’s description of the overcrowded California prison system as “‘breeding grounds

for disease’”) (citation omitted).

       The Department of Justice (“DOJ”) has recognized the unique risks posed to inmates and

employees of the Bureau of Prisons (“BOP”) from COVID-19. The DOJ has adopted the

position that an inmate who presents with one of the risk factors identified by the CDC should be




                                                8
        Case 1:11-cr-00358-ELH Document 589 Filed 08/03/20 Page 9 of 15



considered as having an “extraordinary and compelling reason” warranting a sentence reduction.

See U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I).

       On March 23, 2020, the CDC issued guidance for the operation of penal institutions to

help prevent the spread of the virus. Seth, 2020 WL 2571168, at *2. Notably, the BOP has

implemented substantial measures to mitigate the risks to prisoners, to protect inmates from

COVID-19, and to treat those who are infected. See ECF 582 at 10-11 (detailing measures that

BOP has implemented at FCI Schuylkill). Notably, as of August 3, 2020, there is only one

reported infection among the inmates at FCI Schuylkill. See COVID-19, FED. BUREAU          OF

PRISONS, https://bit.ly/2XeiYH1. As the Third Circuit recognized in United States v. Raia, 954

F.3d 594, 597 (3rd Cir. 2020), the BOP has made “extensive and professional efforts to curtail

the virus’s spread.”

       Moreover, Attorney General William Barr issued a memorandum to Michael Carvajal,

Director of the BOP, on March 26, 2020, instructing him to prioritize the use of home

confinement for inmates at risk of complications from COVID-19. Hallinan v. Scarantino, 20-

HC-2088-FL, 2020 WL 3105094, at *8 (E.D. N.C. June 11, 2020). And, on March 27, 2020,

Congress passed the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”),

Pub. L. No. 116-136, 134 Stat. 281. In relevant part, the CARES Act authorized the Director of

BOP to extend the permissible length of home confinement, subject to a finding of an emergency

by the Attorney General. See Pub. L. No. 116-136, § 12003(b)(2). On April 3, 2020, the

Attorney General issued another memorandum to Carvajal, finding “the requisite emergency

. . . .” Hallinan, 2020 WL 3105094, at *9. The April 3 memorandum “had the effect of

expanding the [BOP’s] authority to grant home confinement to any inmate . . . .” Id.




                                               9
       Case 1:11-cr-00358-ELH Document 589 Filed 08/03/20 Page 10 of 15



       Nevertheless, as with the country as a whole, the virus persists in penal institutions.3 As

of August 3, 2020, the BOP reported that 2,325 inmates and 503 BOP staff currently tested

positive for COVID-19; 8,256 inmates and 708 staff have recovered; and 105 inmates and one

staff member have died from the virus. See https://www.bop.gov/coronavirus/ (last accessed

Aug. 3, 2020). See COVID-19, FED. BUREAU OF PRISONS, https://bit.ly/2XeiYH1.

                                      IV.    Discussion

       Hardy urges the Court to reduce his sentence to time-served under 18 U.S.C.

§ 3582(c)(1)(A)(i), on the ground that “his vulnerability to COVID-19” due to “numerous

medical conditions” constitutes an “extraordinary and compelling” basis for his release. ECF

579 at 1. In particular, Hardy avers that he suffers from “hypertension, obesity, prediabetes, and

a longstanding chronic cough—all of which make him particularly susceptible to severe illness

from the novel coronavirus.” Id. at 14; see ECF 579-1 (Medical Records).

       The government opposes Hardy’s Motion at each step of the analysis.              First, the

government contends that Hardy is ineligible for release because none of his health issues has

been identified by the CDC as a risk factor for severe illness from COVID-19 . ECF 582 at 14.

The government also asserts that Hardy is ineligible for release because he is a danger to the

community. Id. at 17. And, the government contends that the § 3553(a) factors militate against

reducing Hardy’s sentence.

       As noted, Hardy is 44-years-old. He suffers from hypertension, obesity, prediabetes, and

has a longstanding chronic cough. ECF 579-1. Surprisingly, the government asserts that “[n]one

of these issues, individually or collectively, amount to ‘extraordinary and compelling reasons.’”

       3
          The New York Times has reported that cases of COVID-19 “have soared in recent
weeks” at jails and prisons across the country. Timothy Williams et al., Coronavirus cases Rise
Sharply in Prisons Even as They Plateau Nationwide, N.Y. TIMES (June 18, 2020),
https://nyti.ms/37JZgH2.

                                               10
       Case 1:11-cr-00358-ELH Document 589 Filed 08/03/20 Page 11 of 15



ECF 582 at 13. According to the government, the CDC does not consider hypertension a risk

factor. Id. And, it argues that the CDC only considers “severe obesity” to be a risk factor,

defined as a BMI above 40, and Hardy’s BMI is only 38. Id. Moreover, Hardy’s dry cough is of

no moment, the government posits, because it “is not asthma.” Id.

       The government is incorrect. After the government filed its opposition, the CDC revised

its guidance. The CDC now considers obesity with a BMI above 30 to be a risk factor for

COVID-19 complications.      Hardy was diagnosed with morbid obesity by the BOP Health

Services when his sentence began in 2013. Presently, he has a BMI of 38 and has continually

suffered from obesity-related edema in his legs, ankles, and feet. See ECF 579-1.

       In addition, the CDC advises that hypertension increases the risk of severe illness from

COVID-19. Hardy has regularly taken blood pressure medication while in the BOP. See id.

Moreover, the CDC cautions that the “more underlying medical conditions someone has, the

greater their risk is for severe illness from COVID-19.” Coronavirus Disease 2019 (COVID-19),

People Who Are at Risk for Severe Illness, CTRS. FOR DISEASE CONTROL & PREVENTION (May

14, 2020), https://bit.ly/2WBcB16. Here, in addition to obesity and hypertension, Hardy as other

comorbidities that may aggravate his vulnerability to COVID-19, including prediabetes and a

chronic cough.

       Numerous courts have found that, in light of the COVID-19 pandemic, chronic medical

conditions, including obesity and hypertension, qualify as a compelling reason for compassionate

release. See United States v. Readus, No. 16-20827-1, 2020 WL 2572280, at *3 (E.D. Mich.

May 21, 2020) (“Courts have found that the combination of prediabetes and obesity have been

sufficient to warrant release”); see also, e.g., United States v. Williams, PWG-19-134, 2020 WL

3073320 (D. Md. June 10, 2020) (finding obese defendant with a BMI of 32.5 qualified for



                                               11
       Case 1:11-cr-00358-ELH Document 589 Filed 08/03/20 Page 12 of 15



compassionate release given COVID-19); United States v. Hilow, No. 15-170-JD, 2020 WL

2851086, at *4 (D. N.H. June 2, 2020) (involving asthma, migraines, hypertension, high

cholesterol, prediabetes, and borderline obesity); United States v. Zuckerman, 2020 WL

1659880, at *5 (S.D.N.Y. Apr. 3, 2020) (finding defendant’s age, diabetes, hypertension, and

obesity satisfied an extraordinary and compelling reason); United States v. Quintero, 08-CR-

6007L, 2020 WL 2175171, at *1 (W.D.N.Y. May 6, 2020) (finding defendant’s diabetes,

compromised immune system, obesity, and hypertension satisfied an extraordinary and

compelling reason); United States v. Foreman, 3:19-CR-62 (VAB), 2020 WL 2315908, at *4 (D.

Conn. May 11, 2020) (finding defendant’s age, hypertension, and obesity satisfied an

extraordinary and compelling reason); United States v. Ullings, 1:10-CR-00406, 2020 WL

2394096, at *4 (N.D. Ga. May 12, 2020) (finding defendant’s age, hypertension, and obesity

satisfied an extraordinary and compelling reason).

       In sum, I am satisfied that, given Hardy’s various medical conditions, he satisfies the

“extraordinary and compelling” prong of the § 3582 analysis. Therefore, I must next consider

whether Hardy poses a danger to the community and the factors set forth in 18 U.S.C. § 3553(a).

See 18 U.S.C. § 3582(c)(1)(A).

       The government maintains that Hardy is a danger to the community because, inter alia,

he has five prior convictions for controlled substance offenses, and “[d]ealing drugs is dangerous

to the community.” ECF 582 at 17; see ECF 324, ¶¶ 38, 40, 42, 44, 46. Further, the government

avers that the serious nature of defendant’s underlying offense and the fact that a handgun was

recovered from his residence underscore his dangerousness. Id. at 18. As to the § 3553(a)

factors, the government contends that “eight years in prison is insufficient to account for




                                               12
        Case 1:11-cr-00358-ELH Document 589 Filed 08/03/20 Page 13 of 15



[Hardy’s] participation in a large-scale, and at times violent, drug distribution conspiracy.” Id. at

21.

       The gravity of the underlying offense cannot be minimized. As I observed at Hardy’s

sentencing, he committed a “serious crime.” ECF 380 at 17.

       Hardy’s prior record is also noteworthy.          Previously, Hardy’s most serious State

convictions include unlawful discharge of a firearm in 1994, when Hardy was 19 years-old, for

which he received a sentence of probation before judgment. ECF 324, ¶ 36. And, when Hardy

was 19, he was also convicted of possession of cocaine, for which he received a three-year

sentence. Id. ¶ 38. In 1996, at the age of 21, he was charged with armed carjacking. Id. ¶ 42.

However, he was not convicted of that offense. Rather, in 1997 he pleaded guilty to “Felony

Possession of Marijuana,” for which he received a sentence of five years’ incarceration on April

25, 1997. Id. He was paroled on July 30, 1999. Id. Further, he received a two-year sentence in

August 2000. Id. ¶ 44. And, in September 2005, he received a four-year sentence for a drug

offense, and was released on October 10, 2007. Id. ¶ 16. Thus, Hardy has already served a

sentence in this case―more than nine years―which is far longer than any prior sentence.

       The better indicator of Hardy’s continued dangerousness is his behavior for the past nine

years, while in BOP custody. His record is exemplary. See ECF 579-2 (12/5/2019 Progress

Report). In less than five years, Hardy progressed from a medium-security prison to a minimum-

security camp. See ECF 579-1 at 29. Hardy has strenuously complied with BOP rules; his only

disciplinary infraction, “being unsanitary or untidy,” occurred more than 3 years ago and did not

result in any loss of good time credits. ECF 597-7. Further, Hardy has earned his GED,

participated in more than 350 hours of programming, and stayed in constant contact with his

family throughout his incarceration. See ECF 579-3 (listing Hardy’s completed education



                                                 13
        Case 1:11-cr-00358-ELH Document 589 Filed 08/03/20 Page 14 of 15



courses); ECF 579-4 (letter from Phyllis Hardy, Hardy’s mother); ECF 579-5 (letter from

Aurtina Lemore, mother of Hardy’s child). This record is not indicative of someone who

currently presents a danger to society.

       A reduction of Hardy’s sentence to time-served is consistent with the factors under 18

U.S.C. § 3553(a) factors. To be sure, I stand by my observation at defendant’s sentencing that a

16-year term of imprisonment met “every single one of the goals identified by Congress as a

purpose of sentencing” and was “appropriate” for Hardy in light of his conduct. ECF 380 at 17.

However, Hardy’s continual growth while incarcerated warrants recognition under 18 U.S.C.

§ 3553(a).

       Hardy has served about 65 percent of his sentence, exclusive of good conduct credit of 54

days per year. As a result, he has a projected release date for September 2023, and the BOP

could release him months before then to a residential reentry placement. And, his incarceration

in the midst of a global pandemic has “sufficiently increased the severity of the sentence beyond

what was originally anticipated such that the purposes of sentencing are fully met even with the

proposed reduction.” United States v. Green, TDC-10-761, 2020 WL 2992855, at *4 (D. Md.

June 4, 2020).

       Accordingly, I find that the factors under 18 U.S.C. § 3553(a) weigh in favor of reducing

Hardy’s sentence to time served plus fourteen days, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

with the added requirement of one year of home confinement as a condition of supervised

release. During the 14-day period, appropriate travel arrangements shall be made to ensure the

defendant’s safe release, and to verify the adequacy of his release plan.




                                                14
        Case 1:11-cr-00358-ELH Document 589 Filed 08/03/20 Page 15 of 15



                                       V.    Conclusion

       For the forgoing reasons, I shall grant the Motion (ECF 172). Hardy’s sentence shall be

reduced to time served plus fourteen days. The terms and conditions of supervised release to

which Hardy was originally sentenced will remain in place, with the added condition that he will

be placed on home confinement for the first year of his supervised release, subject to the usual

terms and conditions. In addition, he will be required to quarantine himself for fourteen days

once he reaches his place of abode. And, he shall comply with all directives of federal, state, and

local governments related to COVID-19.

       An Order follows. And, a revised Judgment and Commitment Order shall issue.



Date: August 3, 2020                                                /s/
                                                     Ellen Lipton Hollander
                                                     United States District Judge




                                                15
